DENSON, J.
— The defendant was tried and convicted under an indictment which charged her with the murder of Idella Ashley, and was sentenced to the penitentiary for 20 years. There is no merit in the objections interposed and motions made in respect to the testimony of the witness J. M. Edwards.
• The testimony of Jack Washington is not set out in the bill of exceptions, but evidently, from the question propounded to him, and objected to, the solicitor deemed it necessary to refresh his memory; and it was competent for him to do so, by reminding the witness of his testimony given before the grand jury. —Thompson’s Case, 99 Ala. 173, 13 South. 753.
That defendant made use of profane language to the person she is alleged to have killed, at the time of the difficulty, was proper to be shoAvn, as shedding light upon the manner and disposition of the defendant; and it was also admissible, upon the doctrine of res gestae.
While the Avitness did not, in so many words, testify that the killing occurred in Jefferson -county, yet the trial was had in that county, and the bill of exceptions recites that they “testified that said act was committed at Riley Station, on the South Bessemer car line, in this county.” No other meaning could, under the circumstances, be attached to this testimony than that the killing occurred in Jefferson county. Therefore the theory of the defendant that there was no evidence of the venue is without foundation in fact, and the affirmative charge requested by her was properly refused.
This court will not review the judgment of the trial court, overruling a motion for a neAAr trial in a criminal case. — Burrage’s Case, 113 Ala. 108, 21 South. 213.
There is no error in the record, and the judgment of conviction must be affirmed.
Affirmed.
Tyson, C. J., and Dowdell and Simpson, JJ., concur.